In a proceeding to stay arbitration which was demanded by appellant, and in which proceeding appellant made a cross application to compel arbitration, the appeal is from a judgment of the Supreme Court, Rockland County, dated November 30, 1971, which granted petitioners’ application. Judgment reversed, on the law, with $10 costs and disbursements, petitioners’ application denied and appellant’s cross application granted. The findings of fact below have not been affirmed. Questions of compliance with step-by-step grievance procedures, prior to arbitration of matters relating to a collective bargaining agreement, are questions of procedural arbitrability to be passed upon by the arbitrator upon consideration of the merits of the matter (Wiley & Sons V. Livingston, 376 U. S. 543; Matter of Long Is. Lbr. Co. [Martin], 15 N Y 2d 380; Matter of Dan Curtis Prods. [Writers Guild of Amer., East], 35 A D 2d 800). Munder, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.